Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s arguments and amendments with respect to the specification and claims filed February 5, 2021 have been considered and are persuasive.  Claims 1 to 20 are allowed.
Claim 1 is allowed because the prior art individual or taken as a whole does not teach the controller configured to control charging of the battery, and the controller configured to control generation of electrical power by the inductive receiving unit based on a position or alignment of the inductive receiving unit relative to the inductive transmitting unit in combination with all other features as claimed in claim 1.  Claims 2 to 11 depend on claim 1 and as such are also allowed.  Claim 12 is allowed because the prior art individual or taken as a whole does not teach the controller configured to control charging of the battery and the controller configured to control generation of electrical power by the inductive receiving unit based on a position or alignment of the inductive receiving unit relative to the inductive transmitting unit in combination with all other features as claimed in claim 12.  Claims 13 to 19 depend on claim 12 and as such are also allowed.  Claim 20 is allowed because the prior art individual or taken as a whole does not teach the controller configured to control charging of the battery and the controller configured to control generation of electrical power by the inductive receiving unit based on a position or alignment of the inductive receiving unit relative to the inductive transmitting unit in combination with all other features as claimed in claim 20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 





/Y M. Quach Lee/
Primary Examiner, Art Unit 2875